Per Curiam.

The single point submitted in this case is, whether a vessel which is, in fact, employed in the coasting trade, and arrives at the port of New-York, through the Sound, must be reported to the office of the board of wardens, under the 16th section of the act of the 9th of April, 1811, though she has no coasting license. The act gives a penalty of 50 dollars, for every neglect or omission to report; but it does not define, as is done by the act of congress of the 18th of February, 1793, (Laws United States, vol. 2. p. 168. cong. 2. sess. 2. c. 8.) what shall be the requisite evidence of a coasting vessel. The act of the legislature was passed for local and municipal purposes, and it was not essential, though it might be convenient, to have required the same test of the character of the vessel which was established by the laws of the United States. The second section in the act giving the penalty, is to be taken strictly; and if the vessel be, in fact, as was the case here, employed in the coasting trade, through the Sound, she comes within the letter of the exemption from the penalty, and it cannot be exacted.
Judgment reversed.